UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4869



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BRADLEY LANIER CALDWELL,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-04-188)


Submitted:   January 31, 2006              Decided:   March 6, 2006


Before WILKINSON and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Gregory Davis,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant.   Anna Mills Wagoner, United States Attorney, Robert
Michael Hamilton, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Bradley Lanier Caldwell appeals from the district court’s

order revoking his supervised release and sentencing him to twenty-

four months’ imprisonment.       Caldwell’s attorney has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), representing

that, in his view, there are no meritorious issues for appeal.

Caldwell   has   been     notified   of    his    right    to   file   a    pro   se

supplemental brief but has not done so.

           We    review    the   district        court’s    judgment       revoking

supervised release and imposing a term of imprisonment for abuse of

discretion. See, e.g., United States v. Davis, 53 F.3d 638, 642-43

(4th Cir. 1995).     The conduct upon which the revocation was based

included   illegal   drug    use,    a    Grade    B   violation.      See    U.S.

Sentencing Guidelines § 7B1.1(a)(2) (2004).                Caldwell’s criminal

history level was V.        Combining these two factors, the district

court correctly determined Caldwell’s sentencing range was eighteen

to twenty-four months.       See USSG § 7B1.4(a).

           The sentence imposed by the district court was within

both the statutory and guideline range.                   Caldwell admitted to

testing positive for cocaine on eight occasions as well as other

supervised release violations.           The district court gave Caldwell a

choice of sentences and he selected the twenty-four month sentence

because it included a drug treatment program.                   The sentence was




                                     - 2 -
reasonable and the district court did not abuse its discretion in

imposing it.

          Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.   Accordingly, we affirm

Caldwell’s sentence.   This court requires that counsel inform his

client, in writing, of his right to petition the Supreme Court of

the United States for further review.   If the client requests that

a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.   Counsel’s motion must state that

a copy thereof was served on the client.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.


                                                          AFFIRMED




                               - 3 -